Name: Commission Regulation (EEC) No 3503/88 of 10 November 1988 derogating from the minimum total alcoholic strength by volume laid down for vinho verde
 Type: Regulation
 Subject Matter: Europe;  marketing;  beverages and sugar;  consumption
 Date Published: nan

 No L 306/42 Official Journal of the European Communities 11 . 11 . 88 COMMISSION REGULATION (EEC) No 3503/88 , of 10 November 1988 derogating from the minimum total alcoholic strength by volume laid down for vinho verde THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Whereas regulations provide that the total alcoholic strength by volume of Community wine may not be less than 9 % vol ; whereas however it may be reduced to 8,5 vol ; Whereas, in order to facilitate the opening of the Community market to Portuguese vinho verde, the total alcoholic strength by volume of which is traditionally higher than or equal to 8,5 %, provision should be made in the first stage of accession for freedom of movement with that minimum alcoholic strength ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1990 vinho verde from Portugal may have a total alcoholic strength by volume of not less than 8,5 % vol. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1988 . For the Commission Frans ANDRIESSEN Vice-President